AO 245B (Rev, 02/08/2019) Judgment in a Criminal Petty Case (Modified) Page | of I

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America | JUDGMENT IN A CRIMINAL CASE
Vv. (For Offenses Committed On or After November 1, 1987)

Luis Alfonso Mota-Gonzalez Case Number: 3:20-mj-20194

Stephen Patrick White

Defendant's Attorney = } [ [r= ry

 

 

 

 

 

 

 

 

 

 

 

 

REGISTRATION NO. 93981298
THE DEFENDANT: | JAN 2 8 2020
‘pleaded guilty to count(s) 1 of Complaint
C1 was found guilty to count(s) Soutien cis inicT SF Ox roma
after a plea of not guilty.

Accordingly, the defendant i is adjudged guilty of such count(s), which invoive the following offense(s):
Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1.

Ci The defendant has been found not guilty on count(s)
C) Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of: ,

\ é

B TIME SERVED C] days

 

1 Assessment: $10 WAIVED & Fine: WAIVED

5 Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

L] Court recommends defendant be deported/removed with relative, charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change. of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Tuesday, January 28, 2020

 

Date of Imposition of Sentence

f of *y = ” o ,
(of ft
\. t * : :
Received wet a | /] Vn

DUSM HONORABIE ROBERT N. BLOCK
UNITED STATES MAGISTRATE JUDGE

ne

  

Clerk’s Office Copy — 3:20-mj-20194

 
